Title: From George Washington to Joshua Lewis, 3 December 1755
From: Washington, George
To: Lewis, Joshua



[Alexandria, 3 December 1755]
To Captain Joshua Lewis, of the Virginia Regiment.

You are hereby ordered, to continue Recruiting until the 25th Instant; at which time you are with your Recruits, to be at Winchester without fail.
You are to proceed to all Elections and other public meetings that you can possibly attend, between this and the said 25th of December; and use your utmost endeavours, to enlist such able-bodied men as are fit for his Majesty’s Service.
You are to enlist no Servants or Apprentices; nor are you to discharge any man after he is duly enlisted, upon any pretence whatsoever; neither are you invested with power to impress

Horses, &c. as has been practised hitherto without leave: In all other respects you are to govern yourself strictly by your General Instructions: and be assured, if any just complaint is made of the misbehaviour of your men, in their march to the place of Rendezvous, you will be liable to answer it before a Court Martial. Given at Alexandria &c. December 3d 1755.

G:W.

